Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (the “Agreement”) has been made as of
                    , (the “Date of Grant”) between Duke Energy Corporation, a
Delaware corporation, with its principal offices in Charlotte, North Carolina
(the “Corporation”), and                      (the “Grantee”).

RECITALS

Under the Duke Energy Corporation 2015 Long-Term Incentive Plan, as it may, from
time to time, be further amended (the “Plan”), the Compensation Committee of the
Board of Directors of the Corporation (the “Committee”), or its delegate, has
determined the form of this Agreement and selected the Grantee, as an Employee,
to receive the award evidenced by this Agreement (the “Award”) and the
“Restricted Stock Units” and tandem Dividend Equivalents that are subject
hereto. The applicable provisions of the Plan are incorporated in this Agreement
by reference, including the definitions of terms contained in the Plan (unless
such terms are otherwise defined herein).

AWARD

In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:

Section 1. Number and Nature of Restricted Stock Units and Tandem Dividend
Equivalents. The number of Restricted Stock Units and the number of tandem
Dividend Equivalents subject to this Award are each                     . Each
Restricted Stock Unit, upon becoming vested, represents a right to receive
payment in the form of one (1) share of Common Stock. Each tandem Dividend
Equivalent represents a right to receive cash payments equivalent to the amount
of cash dividends declared and paid on one (1) share of Common Stock after the
Date of Grant and before the Dividend Equivalent expires. Restricted Stock Units
and Dividend Equivalents are used solely as units of measurement and are not
shares of Common Stock, and the Grantee is not, and has no rights as, a
shareholder of the Corporation by virtue of this Award.

Section 2. Vesting of Restricted Stock Units. The specified percentage of the
Restricted Stock Units subject to this Award, and not previously forfeited,
shall vest, with such percentage considered satisfied to the extent such
Restricted Stock Units have previously vested, as follows:

(a) Upon Grantee remaining continuously employed by the Corporation, including
Subsidiaries, through the specified anniversary of the Date of Grant (each a
“Vesting Date”), the percentage of Restricted Stock Units set forth next to such
date shall become vested:             .

 

1



--------------------------------------------------------------------------------

(b) If such employment terminates (i) as the result of Grantee’s death or
(ii) as the result of Grantee’s permanent and total disability within the
meaning of Code Section 22(e)(3), all Restricted Stock Units subject to this
Award, which units have not previously been forfeited or vested, immediately
shall become fully vested, unless the Committee or its delegate, in its sole
discretion, determines that Grantee is in violation of any obligation identified
in Section 3, in which case any Restricted Stock Units not previously vested
shall be forfeited.

(c) If such employment terminates: [(i) upon Retirement (as defined below)],
(ii) as the result of termination of such employment by the Corporation, or
employing Subsidiary, other than for cause, as determined by the Committee or
its delegate, or (iii) as the direct and sole result, as determined by the
Committee or its delegate, in its sole discretion, of the divestiture of assets,
a business or a company by the Corporation or a Subsidiary, then, unless the
Committee or its delegate, in its sole discretion, determines that Grantee is in
violation of any obligation identified in Section 3, in which case any
Restricted Stock Units not previously vested shall be forfeited, the Restricted
Stock Units subject to this Award shall vest at such vesting percentage
determined by the Committee or its delegate, in its sole discretion, by
prorating from the above schedule to reflect only that portion of the period
beginning on the Date of Grant and ending with the              (            )
anniversary of the Date of Grant during which such employment continued while
Grantee was entitled to payment of salary, and any such Restricted Stock Units
not then or previously vested shall be forfeited. [For purposes of this
Agreement, “Retirement” shall mean                     .]

(d) 100% of the Restricted Stock Units shall become vested, if, following the
occurrence of a Change in Control and before the second anniversary of such
occurrence, such employment is terminated involuntarily, and not for cause, by
the Corporation, or employing Subsidiary, as determined by the Committee or its
delegate in its sole discretion.

(e) Unless the Grantee’s right to receive payment of the Restricted Stock Units
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code, in the event that at a time when vesting would otherwise occur under
Section 2(a), 2(b) or 2(c) Grantee is on an employer-approved, personal leave of
absence, then, unless prohibited by law, vesting shall be postponed and shall
not occur unless and until Grantee returns to active service in accordance with
the terms of the approved personal leave of absence and before January 14 of the
calendar year immediately following the calendar year in which the leave
commenced. In the event Grantee does not return to active service from such
leave of absence prior to January 14 of the calendar year immediately following
the calendar year in which the leave commenced, any Restricted Stock Units
covered by this Award that were not vested as of the commencement of such leave
shall be immediately forfeited (as if Grantee terminated employment for purposes
of Section 4 hereof).

 

2



--------------------------------------------------------------------------------

Section 3. Restrictive Covenants.

(a) In consideration of the Award, Grantee agrees that during the period ending
on the              anniversary of the Date of Grant (“Restricted Period”),
Grantee shall not for any reason, directly or indirectly, without the prior
written consent of the Corporation or its delegate: (i) become employed, engaged
or involved with a competitor (defined below) of the Corporation or any
Subsidiary in a position that involves: providing services that relate to or are
similar in nature or purpose to the services performed by the Grantee for the
Corporation or any Subsidiary at any time during his or her previous
             years of employment with the Corporation or any Subsidiary; or,
supervision, management, direction or advice regarding such services; either as
principal, agent, manager, employee, partner, shareholder, director, officer or
consultant (other than as a less-than three percent (3%) equity owner of any
corporation traded on any national, international or regional stock exchange or
in the over-the-counter market); or, (ii) induce or attempt to induce any
customer, client, supplier, employee, agent or independent contractor of the
Corporation or any of the Subsidiaries to reduce, terminate, restrict or
otherwise alter (to the Corporation’s detriment) its business relationship with
the Corporation.

(b) The noncompetition obligations of clause (i) of the preceding sentence shall
be effective only with respect to a “competitor” of the Corporation or any
Subsidiary which is understood to mean any person or entity in competition with
the Corporation or any Subsidiary, and more particularly those persons and
entities in the businesses of:                      and any other business in
which the Corporation, including Subsidiaries, is engaged at the termination of
Grantee’s continuous employment by the Corporation, including Subsidiaries; and
within the following geographical areas;                     . The Corporation
and Grantee intend the above restrictions on competition in geographical areas
to be entirely severable and independent, and any invalidity or enforceability
of this provision with respect to any one or more of such restrictions,
including geographical areas, shall not render this provision unenforceable as
applied to any one or more of the other restrictions, including geographical
areas.

(c) Grantee agrees not to: (i) disclose to any third party or otherwise
misappropriate any confidential or proprietary information of the Corporation or
of any Subsidiary (except as required by subpoena or other legal process, in
which event the Grantee will give the Chief Legal Officer of the Corporation
prompt notice of such subpoena or other legal process in order to permit the
Corporation or any affected individual to seek appropriate protective orders);
or, (ii) publish or provide any oral or written statements about the Corporation
or any Subsidiary, any of the Corporation’s or any Subsidiary’s current or
former officers, executives, directors, employees, agents or representatives
that are false, disparaging or defamatory, or that disclose private or
confidential information about their business or personal affairs. The
obligations of this paragraph are in addition to, and do

 

3



--------------------------------------------------------------------------------

not replace, eliminate, or reduce in any way, all other contractual, statutory,
or common law obligations Grantee may have to protect the Corporation’s
confidential information and trade secrets and to avoid defamation or business
disparagement.

(d) Notwithstanding any other provision of Section 3, the Grantee remains free
to report or otherwise communicate with the Nuclear Regulatory Commission,
United States Department of Labor, or any other appropriate governmental agency
concerning any nuclear safety, workplace safety or any public safety concern,
any potential violations or any other matters within such agency’s regulatory
responsibility without providing the notice described in Section 3(c), and the
Grantee remains free to participate in any governmental proceeding or
investigation without providing the notice described in Section 3(c).

(e) If any part of this Section is held to be unenforceable because of the
duration, scope or geographical area covered, the Corporation and Grantee agree
to modify such part, or that the court making such holding shall have the power
to modify such part, to reduce its duration, scope or geographical area.

(f) Nothing in Section 3 shall be construed to prohibit Grantee from being
retained during the Restricted Period in a capacity as an attorney licensed to
practice law, or to restrict Grantee from providing advice and counsel in such
capacity, in any jurisdiction where such prohibition or restriction is contrary
to law.

(g) Grantee’s agreement to the restrictions provided for in this Agreement and
the Corporation’s agreement to provide the Award are mutually dependent
consideration. Therefore, notwithstanding any other provision to the contrary in
this Agreement, if Grantee materially breaches any provision of this Section 3
or if the enforceability of any material restriction on Grantee provided for in
this Agreement is challenged and found unenforceable by a court of law then the
Corporation shall, at its election, have the right to (i) cancel the Award,
(ii) recover from Grantee any shares of Common Stock, Dividend Equivalents or
other cash paid under Award, or (iii) with respect to any shares of Common Stock
paid under the Award that have been disposed of, require the Grantee to repay to
the Corporation the fair market value of such shares of Common Stock on the date
such shares were sold, transferred, or otherwise disposed of by Grantee. This
provision shall be construed as a return of consideration or ill-gotten gains
due to the failure of Grantee’s promises under the Agreement, and not as a
liquidated damages clause. Nothing herein shall (i) reduce or eliminate the
Corporation’s right to assert that the restrictions provided for in this
agreement are fully enforceable as written, or as modified by a court pursuant
to Section 3, or (ii) eliminate, reduce, or compromise the application of
temporary or permanent injunctive relief as a fully appropriate and applicable
remedy to enforce the restrictions provided for in Section 3 (inclusive of its
subparts), in addition to recovery of damages or other remedies otherwise
allowed by law.

 

4



--------------------------------------------------------------------------------

Section 4. Forfeiture. Any unvested Restricted Stock Unit subject to this Award
shall be forfeited upon the termination of Grantee’s continuous employment by
the Corporation, including Subsidiaries, prior to a Vesting Date, except to the
extent otherwise provided in Section 2. Any Dividend Equivalent subject to this
Award shall expire at the time the Restricted Stock Unit with respect to which
the Dividend Equivalent is in tandem (i) is vested and paid, or deferred, or
(ii) is forfeited.

Section 5. Dividend Equivalent Payments. Payments with respect to any Dividend
Equivalent subject to this Award shall be paid in cash to the Grantee within 60
days after the time cash dividends are declared and paid with respect to the
Common Stock on or after the Date of Grant and before the Dividend Equivalent
expires, but in no event later than the calendar year in which the dividends are
declared and paid. However, should the timing of a particular payment under
Section 6 to the Grantee in shares of Common Stock in conjunction with the
timing of a particular cash dividend declared and paid on Common Stock be such
that the Grantee receives such shares without the right to receive such dividend
and the Grantee would not otherwise be entitled to payment under the expiring
Dividend Equivalent with respect to such dividend, the Grantee, nevertheless,
shall be entitled to such payment. Dividend Equivalent payments shall be subject
to withholding for taxes. Any required income tax withholdings in respect of
Dividend Equivalents attributable to Restricted Stock Units shall be satisfied
by reducing the cash payment in respect of the required withholding amount,
unless the Committee, or its delegate, in its discretion, requires Grantee to
satisfy such tax obligation by other payment to the Corporation.

Section 6. Payment of Restricted Stock Units. Payment of Restricted Stock Units
subject to this Award shall be made to the Grantee as soon as practicable
following the time such units become vested in accordance with Section 2 but in
no event later than 60 days following such vesting, except to the extent
deferred by Grantee in accordance with such procedures as the Committee, or its
delegate, may prescribe from time to time or except to the extent required to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code.
To the extent the Grantee’s right to receive payment of the Restricted Stock
Units constitutes a “deferral of compensation” within the meaning of
Section 409A of the Code, then notwithstanding the first sentence of this
Section 6, except in the event that the Grantee’s employment terminates as a
result of death, payment of vested Restricted Stock Units subject to this Award
shall be made to the Grantee within 60 days following the applicable Vesting
Date(s) as provided in Section 2(a). Payment (or deferrals, as applicable) shall
be subject to withholding for taxes. Payment shall be in the form of one
(1) share of Common Stock for each full Restricted Stock Unit and any fractional
Restricted Stock Unit shall be made in a cash amount equal in value to the
shares of Common Stock that would otherwise be paid, valued at Fair Market Value
on the date the respective Restricted Stock Units became vested, or if later,
payable. Notwithstanding the foregoing, the number of shares of Common Stock
that would otherwise be paid or deferred (valued at Fair Market Value on the
date the respective Restricted Stock Unit

 

5



--------------------------------------------------------------------------------

became vested, or if later, payable) shall be reduced by the Committee, or its
delegate, in its sole discretion, to fully satisfy tax withholding requirements,
unless the Committee, or its delegate, in its discretion requires Grantee to
satisfy such tax obligation by other payment to the Corporation. In the event
that payment, after any such reduction in the number of shares of Common Stock
to satisfy withholding for tax requirements, would be less than ten (10) shares
of Common Stock, then, if so determined by the Committee, or its delegate, in
its sole discretion, payment, instead of being made in shares of Common Stock,
shall be made in a cash amount equal in value to the shares of Common Stock that
would otherwise be paid, valued at Fair Market Value on the date the respective
Restricted Stock Units became vested, or if later, payable.

Section 7. No Employment Rights. Nothing in this Agreement or in the Plan shall
confer upon the Grantee the right to continued employment by the Corporation or
any Subsidiary, or affect the right of the Corporation or any Subsidiary to
terminate the employment or service of the Grantee at any time for any reason.

Section 8. Nonalienation. The Restricted Stock Units and Dividend Equivalents
subject to this Award are not assignable or transferable by the Grantee. Upon
any attempt to transfer, assign, pledge, hypothecate, sell or otherwise dispose
of any such Restricted Stock Unit or Dividend Equivalent, or of any right or
privilege conferred hereby, or upon the levy of any attachment or similar
process upon such Restricted Stock Unit or Dividend Equivalent, or upon such
right or privilege, such Restricted Stock Unit or Dividend Equivalent or right
or privilege, shall immediately become null and void.

Section 9. Determinations. Determinations by the Committee, or its delegate,
shall be final and conclusive with respect to the interpretation of the Plan and
this Agreement.

Section 10. Governing Law. The validity and construction of this Agreement shall
be governed by the laws of the state of Delaware applicable to transactions
taking place entirely within that state.

Section 11. Conflicts with Plan, Correction of Errors, Section 409A and
Grantee’s Consent. In the event that any provision of this Agreement conflicts
in any way with a provision of the Plan, such Plan provision shall be
controlling and the applicable provision of this Agreement shall be without
force and effect to the extent necessary to cause such Plan provision to be
controlling. In the event that, due to administrative error, this Agreement does
not accurately reflect a Restricted Stock Unit Award properly granted to Grantee
pursuant to the Plan, the Corporation, acting through its Executive Compensation
and Benefits Department, reserves the right to cancel any erroneous document
and, if appropriate, to replace the cancelled document with a corrected
document. It is the intention of the Corporation and the Grantee that this Award
not result in unfavorable tax consequences to Grantee under Code Section 409A.
Accordingly, Grantee

 

6



--------------------------------------------------------------------------------

consents to such amendment of this Agreement as the Corporation may reasonably
make in furtherance of such intention, and the Corporation shall promptly
provide, or make available to, Grantee a copy of any such amendment.

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code and that this Award not result in
unfavorable tax consequences to Grantee under Section 409A of the Code. This
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by
Section 409A of the Code). The Corporation and the Grantee agree to work
together in good faith in an effort to comply with Section 409A of the Code
including, if necessary, amending this Agreement based on further guidance
issued by the Internal Revenue Service from time to time, provided that the
Corporation shall not be required to assume any increased economic burden.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Grantee shall not be considered to have terminated
employment with Corporation for purposes of this Agreement and no payments shall
be due to him or her under this Agreement which are payable upon his or her
termination of employment until he or she would be considered to have incurred a
“separation from service” from the Corporation within the meaning of
Section 409A of the Code. To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the Grantee’s
termination of employment shall instead be paid within 60 days following the
first business day after the date that is six months following his or her
termination of employment (or upon his or her death or a regularly scheduled
Vesting Date, if earlier). In addition, for purposes of this Agreement, each
amount to be paid or benefit to be provided to the Grantee pursuant to this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A of the Code.

Section 12. Compliance with Law. The Corporation shall make reasonable efforts
to comply with all applicable federal and state securities laws applicable to
the Plan and this Award; provided, however, notwithstanding any other provision
of this Award, the Corporation shall not be obligated to deliver any shares of
Common Stock pursuant to this Award if the delivery thereof would result in a
violation of any such law.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
                    ,                     , has signed a duplicate of this
Agreement, in the space provided below, and returned the signed duplicate to the
Executive Compensation and Benefits Department – Restricted Stock Units
[(DEC38C)], Duke Energy Corporation, P. O. Box 1321, Charlotte, NC 28201-1321,
which, if, and to the extent, permitted by the Executive Compensation and
Benefits Department, may be accomplished by electronic means.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Grant.

 

DUKE ENERGY CORPORATION By:  

 

Its:  

Acceptance of Restricted Stock Unit Award

IN WITNESS OF Grantee’s acceptance of this Award and Grantee’s agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement this                      day of
                    ,                     .

 

 

Grantee’s Signature


 

(print name)

 

(address)

 

8